Case 2:85-cv-04544-DMG-AGR Document 569-14 Filed 06/26/19 Page 1 of 5 Page ID
                                 #:29021




                       EXHIBIT 69
Case 2:85-cv-04544-DMG-AGR Document 569-14 Filed 06/26/19 Page 2 of 5 Page ID
                                 #:29022




                                   Exhibit 69                         Page 275
Case 2:85-cv-04544-DMG-AGR Document 569-14 Filed 06/26/19 Page 3 of 5 Page ID
                                 #:29023




                                   Exhibit 69                         Page 276
Case 2:85-cv-04544-DMG-AGR Document 569-14 Filed 06/26/19 Page 4 of 5 Page ID
                                 #:29024




                                   Exhibit 69                         Page 277
Case 2:85-cv-04544-DMG-AGR Document 569-14 Filed 06/26/19 Page 5 of 5 Page ID
                                 #:29025




                                   Exhibit 69                         Page 278
